--------------------------------------------------------------------------------

Exhibit 10.1

12% SECURED NOTE PURCHASE AGREEMENT

    THIS 12% SECURED NOTE PURCHASE AGREEMENT,

dated as of October 5, 2005 (this "Agreement"), is entered into by and among
CHINA GRANITE CORPORATION, a Nevada corporation (the "Company") and
____________________________,(the "Purchaser").



RECITALS:

    WHEREAS

, the Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemptions from registration provided by Regulation D
("Regulation D") promulgated by the Securities and Exchange Commission (the
"SEC") under the Securities Act of 1933, as amended (the "Securities Act")
and/or Section 4(2) of the Securities Act;



    WHEREAS

, the Purchaser wish to purchase, and the Company wishes to sell and issue to
the Purchaser, upon the terms and subject to the conditions stated in this
Agreement, an aggregate of $_____________ in principal amount of the Company's
12% Secured Notes due October 4, 2006 in the form attached hereto as Exhibit A
(the "Notes")



    WHEREAS, the Notes are secured by a security agreement dated as of October
5, 2005 and attached hereto as Exhibit B (the "Security Agreement"):

    NOW, THEREFORE

, in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:



AGREEMENTS:

 1. AGREEMENT TO PURCHASE; CLOSING

    (a) Purchase of Notes. Subject to the terms and conditions set forth herein,
the Company hereby agrees to issue and sell to the Purchaser, and the Purchaser
hereby agrees to purchase the Notes from the Company for the aggregate purchase
price of $37,500.00 (the "Purchase Price").

    (b) Closing. The closing (the "Closing") of the purchase and sale of the
Notes will take place at the offices of the Purchaser on October 5, 2005, or at
such other place and time as may be mutually agreed by the Purchaser and the
Company. The date of the Closing is referred to herein as the "Closing Date." At
the Closing, the Company will deliver to the Purchaser the Notes in exchange the
Purchase Price.

-1-

--------------------------------------------------------------------------------

 2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
    INDEPENDENT INVESTIGATION

    Each of the Purchaser hereby represents and warrants to the Company as to
itself only that:

    (a) Accredited Investors. Such Purchaser is: (i) experienced in making
investments of the kind contemplated by this Agreement; (ii) able, by reason of
business and financial experience, to protect its own interests in connection
with the transactions contemplated by this Agreement; (iii) able to afford the
entire loss of its investment in the Notes; (iv) an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D; and (v) not a broker-dealer
or an affiliate of a broker-dealer as such terms are defined in the Securities
Exchange Act of 1934, as amended (the "Exchange Act").

    (b) No Public Distribution. Such Purchaser is acquiring the Notes for its
own account, for investment purposes only, and not with a present view towards
the public sale or distribution thereof, except pursuant to a sale or sales that
are registered under the Securities Act or exempt from such registration. Such
Purchaser has not been organized for the purpose of investing in securities of
the Company, although such investment is consistent with its purposes.

    (c) Subsequent Offers and Sales. All subsequent offers and sales of the
Notes by such Purchaser shall be made pursuant to an effective registration
statement under the Securities Act or pursuant to an applicable exemption from
such registration; with any offers and sales which are being made pursuant to an
applicable exemption from registration being accompanied by a legal opinion
obtained by such Purchaser, which legal opinion shall be reasonably satisfactory
to the Company and the Company's legal counsel.

    (d) Accuracy of Purchaser's Representations and Warranties. Such Purchaser
understands that the Notes are being offered and sold to it in reliance upon
exemptions from the registration requirements of the United States federal
securities laws, and that the Company is relying upon the truth and accuracy of
such Purchaser's representations and warranties contained in this Agreement, the
Notes and the Security Agreement (the "Transaction Documents") and any ancillary
documents thereto, as applicable, and such Purchaser's compliance with the
Transaction Documents and any ancillary documents thereto, in order to determine
the availability of such exemptions and the eligibility of such Purchaser to
acquire the Notes in accordance with the terms and provisions of the Transaction
Documents.

    (e) Financial Information. Such Purchaser: (i) has been provided with and
has reviewed all requested information concerning the business of the Company,
including, without limitation, the Company's audited financial statements for
the fiscal year ended December 31, 2004 and the Company's subsidiaries' audited
financial statements for the fiscal year ended December 31, 2004 (the "China
Subsidiaries' Financials") and (ii) has had all requested access to the
management of the Company and has had the opportunity to ask questions of the
management of the Company.

    (f) Capacity and Authority. Such Purchaser has the requisite capacity and
authority to execute, deliver and perform each of the Transaction Documents and
any and all ancillary documents thereto and to consummate the transactions
contemplated thereby.

-2-

--------------------------------------------------------------------------------

    (g) Due Execution. This Agreement and the other Transaction Documents, and
any ancillary documents thereto and the transactions contemplated hereby and
thereby that have been executed and delivered by such Purchaser, have been duly
and validly authorized by such Purchaser and such agreements, when executed and
delivered by each of the other parties thereto will each be a valid and binding
agreement of such Purchaser, enforceable against such Purchaser in accordance
with their respective terms, except to the extent that enforcement of such
agreements may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors' rights generally and to general principles of equity.

    (h) Brokers. Such Purchaser has not employed, engaged or retained, or
otherwise incurred any liability to, any person as a broker, finder, agent or
other intermediary in connection with the transactions contemplated herein.

    (i) No General Solicitation. Such Purchaser has not learned of the
investment in the Notes as a result of any public advertising or general
solicitation.

 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

    The Company hereby represents and warrants to such Purchaser that:

    (a) Organization. The Company is a corporation duly organized and validly
existing under the laws of the State of Nevada. Each of the Company's
subsidiaries is a corporation duly organized and validly existing under the laws
of its respective jurisdiction of incorporation. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation in all jurisdictions in
which the failure to so qualify would have a Material Adverse Effect (as
hereinafter defined) on the Company. All of the outstanding capital stock of the
Company's subsidiaries is owned either directly or indirectly by the Company.
The Company and its subsidiaries have all requisite corporate power and
authority, and hold all licenses, permits and other required authorizations from
governmental authorities, necessary to conduct their business as it is now being
conducted or proposed to be conducted and to own or lease their properties and
assets as they are now owned or held under lease.

    (b) Capitalization. On the date hereof, the authorized capital of the
Company consists of 25,000,000 shares of Common Stock and 5,000,000 shares of
preferred stock, $.001 par value per share ("Preferred Stock").

   (c) Legality. The Company has the requisite corporate power and authority to
enter into each of the Transaction Documents and to issue and deliver the Notes.

   (d) Due Execution. The Transaction Documents, and the transactions
contemplated thereby, have been duly and validly authorized by the Company. The
Transaction Documents have been duly executed and delivered by the Company and
are each the legal, valid and binding agreement and obligation of the Company,
enforceable in accordance with their respective terms, except to the extent that
enforcement of such agreement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors' rights generally and to general
principles of equity.

-3-

--------------------------------------------------------------------------------

   (e) Non-contravention. The execution and delivery of the Transaction
Documents, and the consummation by the Company of the transactions contemplated
thereby, does not (i) result in a violation of either the Certificate of
Incorporation or By-laws of the Company, or (ii) constitute a default under (or
an event which with notice or lapse of time or both could become a default) or
give to others any rights of termination, amendment or cancellation of, any
material agreement, indenture or instrument to which the Company is a party
unless the same shall have been waived or consented to by the other party, or
result in a violation of any law, rule, regulation, order, judgment or decree
(foreign or domestic and including federal and state securities laws and
regulations) applicable to the Company or by which any material property or
asset of the Company is bound or affected other than any of the foregoing which
would not have a Material Adverse Effect (as hereinafter defined).

   (f) Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company are required to be
obtained by the Company for the entry into or the performance of the Transaction
Documents.

   (g) SEC Filings; Financial Statements. The Company has received an SEC
comment letter dated September 8, 2005 and except for those deficiencies
contained in such comment letter or any subsequent comment letter and all such
comments have been cleared by the Company to the satisfaction of the SEC, the
Company represents and warrants as follows with respect to their SEC filings and
financial statements:

> > (1) The Company has filed, and as of the Closing will have filed, all
> > required reports, schedules, forms, statements and other documents
> > (including exhibits and all other information incorporated by reference)
> > required to be filed by it with the SEC since 2002. The Company has made
> > available to the Purchaser all such reports, schedules, forms, statements
> > and other documents in the form filed with the SEC. All such required
> > reports, schedules, forms, statements and other documents (including those
> > that the Company may file subsequent to the date of this Agreement), as
> > amended, are referred to herein as the "SEC Reports." As of their respective
> > dates, the SEC Reports (i) were prepared in accordance and complied in all
> > material respects with the requirements of the Securities Act or the
> > Exchange Act, as the case may be, and the rules and regulations of the SEC
> > there under applicable to such SEC Reports, and (ii) did not at the time
> > they were filed contain any untrue statement of a material fact or omit to
> > state a material fact required to be stated therein or necessary in order to
> > make the statements therein except to the extent corrected prior to the date
> > of this Agreement by a subsequently filed SEC Report. None of the Company's
> > subsidiaries is required to file any forms, reports or other documents with
> > the SEC.
> > 
> > (2) Each of the consolidated financial statements (including, in each case,
> > any related note thereto) contained in the SEC Reports (the "Financials"),
> > including each SEC Report filed after the date of this Agreement until the
> > Closing: (i) complied as to form in all material respects with the published
> > rules and regulations of the SEC with respect thereto, (ii) was prepared in
> > accordance with U.S. generally accepted accounting principles ("GAAP"),
> > consistently applied and (iii) fairly presented in all material respects the
> > consolidated financial position of the Company and its consolidated
> > subsidiaries as at the respective dates thereof and the consolidated results
> > of the Company's operations and cash flows for the periods indicated.

-4-

--------------------------------------------------------------------------------

> > The balance sheet of the Company contained in the SEC Reports as of June 30,
> > 2004 is hereinafter referred to as the "Balance Sheet." Except as disclosed
> > in the Financials, since the date of the Balance Sheet and through the date
> > of this Agreement, neither the Company nor any of its subsidiaries has any
> > liabilities required under GAAP which, individually or in the aggregate,
> > would be reasonably expected to have a Material Adverse Effect on the
> > Company, except for liabilities incurred since the date of the Balance Sheet
> > in the ordinary course of business consistent with past practices and
> > liabilities incurred pursuant to this Agreement.

   (h) Undisclosed Liabilities. The Company has no material obligation or
liability (whether accrued, absolute, contingent, unliquidated, or otherwise,
whether due or to become due) arising out of transactions entered into at or
prior to the Closing of this Agreement, or any action or inaction at or prior to
the Closing of this Agreement, or any state of facts existing at or prior to the
Closing of this Agreement, except liabilities incurred in the ordinary course of
business.

   (i) Absence of Certain Changes. There has been no material adverse change in
the business, properties, financial condition or results of operations of the
Company and its subsidiaries, taken as a whole (each, a "Material Adverse
Effect").

   (j) Insurance. The Company and its subsidiaries maintain property and
casualty, general liability, personal injury and other similar types of
insurance that are reasonably adequate and consistent with industry standards
and historical claims experience. The Company and its subsidiaries have not
received notice from, and have no knowledge of any threat by, any insurer (that
has issued any insurance policy to the Company or its subsidiaries) that such
insurer intends to deny coverage under or cancel, discontinue or not renew any
insurance policy covering the Company or any of its subsidiaries presently in
force.

   (k) Compliance with Law. To the knowledge of the Company, the Company and its
subsidiaries have complied in all material respects with all applicable statutes
and regulations of the United States and of all states, municipalities and
applicable agencies and foreign jurisdictions or bodies in respect of the
conduct of its business and operations, and the failure, if any, by the Company
or its subsidiaries to have fully complied with any such statute or regulation
has not resulted in a Material Adverse Effect.

   (l) Absence of Litigation. To the knowledge of the Company, there is no
action, suit, formal inquiry or investigation, or proceeding before or by any
court, public board or body pending or, to the knowledge of the Company or any
of its subsidiaries, threatened, against or affecting the Company or any of its
subsidiaries, in which an unfavorable decision, ruling or finding would have a
Material Adverse Effect or adversely affect the transactions contemplated by the
Transaction Documents or the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under the Transaction
Documents.

-5-

--------------------------------------------------------------------------------

    (m) Investment Company Act. The Company and its subsidiaries are not
conducting, and will not conduct, their business in a manner which would cause
any of them to become an "investment company," as defined in Section 3(a) of the
Investment Company Act of 1940, as amended.

    (n) Private Offering; Trust Indenture Act. Subject to the accuracy of the
Purchaser' representations and warranties set forth in Section 2 hereof, the
offer, sale and issuance of the Notes, as contemplated by this Agreement, are
exempt from the registration requirements of the Securities Act and the Company
is not required to qualify an indenture relating to the Notes under the Trust
Indenture Act of 1939, as amended. The Company has not offered or sold the Notes
by any form of general solicitation or general advertising, as such terms are
used in Rule 502(c) under the Securities Act.

    (o) Full Disclosure. Neither this Agreement, the other Transaction Documents
nor any of the schedules, exhibits, written statements, documents or
certificates prepared or supplied by the Company with respect to the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which made. Except as disclosed herein and except for matters affecting the
industry of the Company as a whole, there exists no fact or circumstance which,
to the knowledge of the Company upon due inquiry, could reasonably be
anticipated to have a Material Adverse Effect or could adversely affect the
ability of the Company to perform its obligations set forth in the Transaction
Documents.

    (p) Brokerage Fees. The Company and its subsidiaries have not incurred any
liability for any consulting fees or agent's commissions in connection with the
offer and sale of the Notes and the transactions contemplated by this Agreement.

 4. CONDITIONS TO THE COMPANY'S OBLIGATION TO ISSUE THE NOTES

    The Purchaser understand that the Company's obligation to issue the Notes on
the Closing Date to the Purchaser pursuant to this Agreement is conditioned upon
the satisfaction by the Purchaser or the waiver by the Company of each of the
following conditions:

    (a) The accuracy on the Closing Date of the representations and warranties
of the Purchaser contained in this Agreement, as if made on the Closing Date,
and the performance by the Purchaser, including, but not limited to, the
delivery by the Purchaser to the Company of the Purchase Price for the purchase
of the Notes of all covenants and agreements of the Purchaser contained in the
Transaction Documents and required to be performed on or before the Closing
Date.

    (b) The absence or inapplicability of any and all laws, rules or regulations
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

    (c) The Purchaser shall have executed each of the Transaction Documents and
any and all ancillary documents thereto and delivered the same to the Company.

-6-

--------------------------------------------------------------------------------

    (d) The Company shall have received from the Purchaser such other
certificates and documents as it or its representatives, if applicable, shall
reasonably request, and all proceedings taken by the Purchaser in connection
with this Agreement and the other Transaction Documents and all documents and
papers relating to such Transaction Documents shall be reasonably satisfactory
to the Company.

 5. CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE THE NOTES

    The Company understands that the Purchaser' obligations to purchase the
Notes on the Closing Date is conditioned upon the satisfaction by the Company or
the waiver by the Purchaser of each of the following conditions:

    (a) The accuracy on the Closing Date of the representations and warranties
of the Company contained in this Agreement as if made on the Closing Date, and
the performance by the Company, on or before the Closing Date, of all covenants
and agreements of the Company contained in the Transaction Documents and
required to be performed on or before the Closing Date.

    (b) The Company shall have executed the Transaction Documents and any and
all ancillary documents thereto and delivered same to the Purchaser.

    (c) On the Closing Date, the Purchaser shall have received a certificate
executed by the President or the Chief Executive Officer of the Company and by
the Chief Financial Officer of the Company, stating that all of the
representations and warranties of the Company set forth in the Transaction
Documents are accurate as of the Closing Date and that the Company has performed
all of its covenants and agreements required to be performed under the
Transaction Documents on or before the Closing Date.

    (d) The Purchaser shall have received a certificate of the Secretary of the
Company, dated the Closing Date as to the authorization of the execution,
delivery and performance of the Transaction Documents, and the resolutions
adopted by the Board authorizing the actions to be taken by the Company
contemplated by the Transaction Documents.

    (e) The Purchaser shall have received from the Company such other
certificates and documents as they or their representatives, if applicable,
shall reasonably request, and all proceedings taken by the Company in connection
with the Transaction Documents contemplated by this Agreement and the other
Transaction Documents and all documents and papers relating to such Transaction
Documents shall be reasonably satisfactory to the Purchaser.

    (f) No injunction, order, investigation, claim, action or proceeding before
any court or governmental body shall be pending or threatened wherein an
unfavorable judgment, decree or order would restrain, impair or prevent the
carrying out of this Agreement or the other Transaction Documents or any of the
transactions contemplated hereby or thereby, declare unlawful the transactions
contemplated by this Agreement or the other Transaction Documents or cause any
such transaction to be rescinded.

-7-

--------------------------------------------------------------------------------

    (g) The Company shall have obtained in writing or made all consents,
waivers, approvals, orders, permits, licenses and authorizations of, any
registrations, declarations, notices to and filings and applications with, any
governmental authority or any other person or entity (including, without
limitation, security holders and creditors of the Company) required to be
obtained or made in order to enable the Company to observe and comply with all
its obligations under this Agreement or the other Transaction Documents and to
consummate the transactions contemplated hereby.

 6. EVENTS OF DEFAULT; REMEDIES

    (a) Events of Default. If any of the events specified in Sections 8(b)-(f)
shall occur (herein individually referred to as an "Event of Default"), the
holder of any outstanding Note issued pursuant to this Agreement (the "Holder")
may, so long as such condition exists, declare the entire principal and unpaid
accrued interest thereon immediately due and payable, by notice in writing to
the Company and pursue any available legal remedies for the amount due on such
Notes.

    (b) Payments. Default in the payment of the principal when due and payable
or a default in the payment of unpaid accrued interest of the Notes when due and
payable if such default is not cured by the Company within ten days after
payment is due.

    (c) Bankruptcy. The institution by the Company or any of its subsidiaries of
proceedings to be adjudicated as bankrupt or insolvent, or the consent by it to
institution of bankruptcy or insolvency proceedings against it or the filing by
it of a petition or answer or consent seeking reorganization or relief under the
federal Bankruptcy Code, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee or other similar official of the Company
or any of its subsidiaries, or of any substantial part of their property, or the
making by any of them of an assignment for the benefit of creditors, or the
taking of corporate action by the Company or any of its subsidiaries in
furtherance of any such action.

    (d) Commencement of an Action. If, within 60 days after the commencement of
an action against the Company or any of its subsidiaries (and service of process
in connection therewith on the Company or any of its subsidiaries) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or any of its subsidiaries or all
orders or proceedings thereunder affecting the operations or the business of the
Company or any of its subsidiaries stayed, or if the stay of any such order or
proceeding shall thereafter be set aside, or if, within 60 days after the
appointment without the consent or acquiescence of the Company or any of its
subsidiaries of any trustee, receiver or liquidator of the Company or any of its
subsidiaries or of all or any substantial part of the properties of the Company
or any of its subsidiaries, such appointment shall not have been vacated.

    (e) Default of Other Indebtedness. Any declared default of the Company or
any of its subsidiaries under any other Indebtedness (as defined below) that
gives the holder thereof the right to accelerate such other Indebtedness, and
such other Indebtedness is in fact accelerated by the holder, or in the event
that any other Indebtedness has become due and payable upon maturity and has not
been satisfied. "Indebtedness," when used with respect to the Company or any of
its subsidiaries (each, a "Person"), and without duplication means:

-8-

--------------------------------------------------------------------------------

> > > > (1) all indebtedness, obligations and other liabilities (contingent or
> > > > otherwise) of such Person for borrowed money (including obligations of
> > > > the Company or any of its subsidiaries in respect of overdrafts, foreign
> > > > exchange contracts, currency exchange agreements, and any loans or
> > > > advances from banks, whether or not evidenced by notes or similar
> > > > instruments) or evidenced by bonds, debentures, notes or other
> > > > instruments for the payment of money, or incurred in connection with the
> > > > acquisition of any property, services or assets (whether or not the
> > > > recourse of the lender is to the whole of the assets of such Person or
> > > > to only a portion thereof), other than any account payable or other
> > > > accrued current liability or obligation to trade creditors incurred in
> > > > the ordinary course of business in connection with the obtaining of
> > > > materials or services;
> > > > 
> > > > (2) all reimbursement obligations and other liabilities (contingent or
> > > > otherwise) of such Person with respect to letters of credit, bank
> > > > guarantees, bankers' acceptances, surety bonds, performance bonds or
> > > > other guaranty of contractual performance;
> > > > 
> > > > (3) all obligations and liabilities (contingent or otherwise) in respect
> > > > of (a) leases of such Person required, in conformity with GAAP, to be
> > > > accounted for as capitalized lease obligations on the balance sheet of
> > > > such Person and (b) any lease or related documents (including a purchase
> > > > agreement) in connection with the lease of real property which provides
> > > > that such Person is contractually obligated to purchase or cause a third
> > > > party to purchase the leased property and thereby guarantee a minimum
> > > > residual value of the leased property to the landlord and the
> > > > obligations of such Person under such lease or related document to
> > > > purchase or to cause a third party to purchase the leased property;
> > > > 
> > > > (4) all obligations of such Person (contingent or otherwise) with
> > > > respect to an interest rate or other swap, cap or collar agreement or
> > > > other similar instrument or agreement or foreign currency hedge,
> > > > exchange, purchase or similar instrument or agreement;
> > > > 
> > > > (5) all direct or indirect Guaranties or similar agreements by such
> > > > Person in respect of, and obligations or liabilities (contingent or
> > > > otherwise) of such Person to purchase or otherwise acquire or otherwise
> > > > assure a creditor against loss in respect of, indebtedness, obligations
> > > > or liabilities of another Person of the kind described in clauses (1)
> > > > through (4) of this definition;
> > > > 
> > > > (6) any indebtedness or other obligations described in clauses (1)
> > > > through (5) of this definition secured by any lien existing on property
> > > > which is owned or held by such Person, regardless of whether the
> > > > indebtedness or other obligation secured thereby shall have been assumed
> > > > by such Person; and

-9-

--------------------------------------------------------------------------------

> > > > (7) any and all deferrals, renewals, extensions and refundings of, or
> > > > amendments, modifications or supplements to, any indebtedness,
> > > > obligation or liability of the kind described in clauses (1) through (6)
> > > > of this definition.

    (f) Covenants and Agreements. The Company shall default in the performance
of any of its covenants and agreements set forth in any provision of this
Agreement or the Notes and the continuance of such default for 30 days after a
Purchaser has given the Company written notice of such default.

 7. CONDUCT OF COMPANY

    (a) The Company shall not do any of the following, and shall not permit its
subsidiaries to do any of the following:

 i.   by amendment of its charter or through reorganization, consolidation,
      merger, dissolution, sale of assets or any other voluntary action, avoid
      or seek to avoid the observance or performance of any of the terms of the
      Notes, but will at all times in good faith assist in the carrying out of
      all such terms and in the taking of all such action as may be necessary or
      appropriate in order to protect the rights of the Holder of the Notes
      against impairment;
 ii.  sell, lease or otherwise dispose of or agree to sell, lease or otherwise
      dispose of, any of the Company's assets or any assets of its subsidiaries,
      including, but not limited to, the collateral for the Notes, that are
      material, individually or in the aggregate, to the Company and its
      subsidiaries taken as a whole, unless 100% of the proceeds of such sale,
      lease or disposition are applied to prepay the Notes in accordance with
      the terms and conditions of the Notes and this Agreement;
 iii. incur any indebtedness for borrowed money or guarantee any such
      indebtedness or issue or sell any debt securities or guarantee any debt
      securities of others, except for (i) borrowings or guarantees incurred in
      the ordinary course of business consistent with past practices for working
      capital purposes, (ii) indebtedness of any subsidiary to the Company, or
      (iii) in replacement for existing or maturing debt so long as the
      principal amount does not increase and the term does not shorten, or make
      any loans, advances or capital contributions to, or investments in, any
      other Person, other than to the Company and other than in the ordinary
      course of business consistent with past practice;
 iv.  create or suffer any lien or encumbrance upon or with respect to any
      property of the Company or any of its subsidiaries, whether now owned or
      hereafter acquired;
 v.   agree, in writing or otherwise, to take any of the foregoing actions.
      

TERMINATION DATE

    Notwithstanding anything to the contrary in this Agreement or the Note, the
entire principal amount of the Notes and accrued interest thereon shall become
immediately due and payable on October 4, 2006 (the "Termination Date").

-10-

--------------------------------------------------------------------------------

 9. INDEMNIFICATION

    (a) Indemnification of Purchaser by the Company.

> (1) The Company hereby agrees to indemnify and hold harmless each of the
> Purchaser, their affiliates, their investment advisors, their managing
> members, and each of their respective officers, managers, members, directors,
> partners, shareholders, and employees (collectively, the "Purchaser
> Indemnities"), from and against any and all losses, claims, damages,
> judgments, penalties, liabilities and deficiencies (collectively, "Losses"),
> and agrees to reimburse the Purchaser Indemnities for all out-of-pocket
> expenses (including the reasonable fees and expenses of legal counsel), in
> each case promptly as incurred by the Purchaser Indemnities and to the extent
> arising out of or in connection with:

 i.  a material misrepresentation, omission of fact or breach of any of the
     Company's representations or warranties contained in this Agreement (or the
     other Transaction Documents), the annexes, schedules or exhibits hereto or
     any instrument, agreement or certificate entered into or delivered by the
     Company pursuant to this Agreement (or the other Transaction Documents); or
 ii. a material failure by the Company to perform any of its covenants,
     agreements, undertakings or obligations set forth in this Agreement (or the
     other Transaction Documents), the annexes, schedules or exhibits hereto or
     any instrument, agreement or certificate entered into or delivered by the
     Company pursuant to this Agreement (or the other Transaction Documents).

> (2) Notwithstanding anything to the contrary in this Agreement and the
> Security Agreement the aggregate payments for indemnification (including the
> reasonable fees and expenses of legal counsel) made by the Company to the
> Purchaser Indemnities pursuant to this Section 12(a) with respect to any Loss,
> Claim, or series of Losses or Claims, shall not exceed the Purchase Price;
> provided, however, that any remedy for an Event of Default paid under Section
> 8 hereto, shall not allow for indemnification pursuant to this Section 12(a)
> and indemnification under this Section 12(a) for any Loss or Claim shall not
> be deemed an Event of Default under Section 8 hereto.

    (b) Indemnification of the Company by Purchaser. The Purchaser hereby agree
to indemnify and hold harmless the Company, its affiliates and their respective
officers, directors, partners and members (collectively, the "Company
Indemnitees"), from and against any and all Losses, and agrees to reimburse the
Company Indemnitees for all out-of-pocket expenses (including the reasonable
fees and expenses of legal counsel), to the extent arising out of or in
connection with any misrepresentation, omission of fact or breach of any of the
Purchaser' representations, warranties or covenants contained in this Agreement,
and any failure by the Purchaser to perform any of its covenants, agreements,
undertakings or obligations set forth in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the aggregate payments for
indemnification (including the reasonable fees and expenses of legal counsel)
made by the Purchaser to the Company pursuant to this Section 12(b) shall not
exceed the Purchase Price.

-11-

--------------------------------------------------------------------------------

    (c) Third Party Claims. Promptly after receipt by either party hereto
seeking indemnification pursuant to this Section 12 (an "Indemnified Party") of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a "Claim"), the
Indemnified Party promptly shall notify the party against whom indemnification
pursuant to this Section 12 is being sought (the "Indemnifying Party") of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out-of-pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (x) the Indemnifying Party shall have agreed to pay such fees,
out-of-pocket costs and expenses, (y) the Indemnified Party and the Indemnifying
Party reasonably shall have concluded that representation of the Indemnified
Party by the Indemnifying Party by the same legal counsel would not be
appropriate due to actual or, as reasonably determined by legal counsel to the
Indemnified Party, potentially differing interests between such parties in the
conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party, or (z) the Indemnifying Party shall
have failed to employ legal counsel reasonably satisfactory to the Indemnified
Party within a reasonable period of time after notice of the commencement of
such Claim. If the Indemnified Party employs separate legal counsel in
circumstances other than as described in clauses (x), (y) or (z) above, the
fees, costs and expenses of such legal counsel shall be borne exclusively by the
Indemnified Party. Except as provided above, the Indemnifying Party shall not,
in connection with any Claim in the same jurisdiction, be liable for the fees
and expenses of more than one firm of legal counsel for the Indemnified Party
(together with appropriate local counsel). The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which consent shall
not unreasonably be withheld) settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnified Party from all liabilities with respect to such Claim or judgment.

-12-

--------------------------------------------------------------------------------

 10. EXPENSES

> 

(a) The Company covenants and agrees with the Purchaser that the Company shall
pay or cause to be paid the following: all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section, including the fees and disbursements
of the Company's counsel, accountants and other professional advisors, if any.
Additionally, the Company agrees to reimburse the investors for their legal
expenses for negotiating and closing the issuance of the Notes.

(b) Other than as set forth in Section 13(a) above, each of the parties hereto
agree that they shall each be responsible for and pay their own expenses and
fees, including all legal, accounting and other professional fees, associated
with the transactions contemplated by Transaction Documents.

 11. SURVIVAL

> 

The representations and warranties of the Company and the Purchaser shall
survive the Closing.

 12. MISCELLANEOUS

> (a) Governing Law; Jurisdiction. This Agreement shall be governed by and
> interpreted in accordance with the internal laws of the State of Florida,
> without giving effect to conflicts of laws issues. Each of the parties submits
> to the jurisdiction of the federal courts whose districts encompass any part
> of the City of Miami or the state courts of the State of Florida sitting in
> the City of Miami in connection with any dispute arising under this Agreement
> or any of the transactions contemplated hereby, and hereby waives, to the
> maximum extent permitted by law, any objection, including any objections based
> on forum non conveniens, to the bringing of any such proceeding in such
> jurisdictions.
> 
> (b) Counterparts. This Agreement may be signed in two or more counterparts,
> each of which shall be deemed an original.
> 
> (c) Headings. The headings of this Agreement are for convenience of reference
> only and shall not form part of, or affect the interpretation of, this
> Agreement.
> 
> (d) Severability. If any provision of this Agreement shall be invalid or
> unenforceable in any jurisdiction, such invalidity or unenforceability shall
> not affect the validity or enforceability of the remainder of this Agreement
> or the validity or unenforceability of this Agreement in any other
> jurisdiction.
> 
> (e) Successors. This Agreement shall inure to the benefit of, and be binding
> upon the successors and assigns of each of the parties hereto.
> 
> (f) Amendments. This Agreement may be amended only by an instrument in writing
> signed by the parties hereto.

-13-

--------------------------------------------------------------------------------

> (g) Merger. This Agreement, together with the other Transaction Documents,
> supersedes all prior agreements and understandings among the parties hereto
> with respect to the subject matter hereof.
> 
> (h) Notices. Any notice required or permitted hereunder shall be given in
> writing (unless otherwise specified herein) and shall be effective upon
> personal delivery, via facsimile (upon receipt of confirmation of error-free
> transmission) or two business days following deposit of such notice with an
> internationally recognized courier service, with postage prepaid and addressed
> to each of the other parties thereunto entitled at the following addresses, or
> at such other addresses as a party may designate by five days advance written
> notice to each of the other parties hereto.

Company:  China Granite Corporation 2642 Collins Avenue, Suite 305 Miami, FL
33140 ATTENTION: Tel.: 305-534-1684 Fax: 305-538-2603 with a copy to: Carol A.
Laws 4527 West 10th Avenue Vancouver, B.C. V6R 2J2 Tel: 604-224-2053 Fax:
604-224-2522 Purchaser: _____________________ _____________________
_____________________ _____________________ Tel: _____________________ Fax:
_____________________

-14-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

this Agreement has been duly executed by each of the undersigned.



COMPANY:
CHINA GRANITE CORPORATION
By: 
Name: Costas Takkas Title: Director  

 

PURCHASER:
_____________________

 

By: 

 

Name:  Title: 


-15-